Case 7:21-mj-01137 Document 1 Filed on 05/24/21 in TXSD_ Page 1 of 2

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

Southern District of Texas

 

 

 

United States of America )
Vv. )
Raul CANTU )  CaseNo. M-21- W3F-M
YOB: 1983 )
USC )
)
LD
Defendant(s) S :
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of November 3, 2020 in the county of Hidalgo in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
21 USC §§ 846, 841(a)(1) Knowingly and Intentionally Conspire to Possess with Intent to Distribute

approx. 154.5 kgs of Marijuana, a Schedule | Controlled Substance.

21 USC § 841(a)(1) Knowingly and Intentionally Possess with Intent to Distribute approx. 154.5
kgs of Marijuana, a Schedule | Controlled Substance.

United States District Court

Femmare

i

This criminal complaint is based on these facts: Southern District of Texas
a FILED
wa
See Attachment "A". Sere

= MAY 24 202) =
Nathan Ochsner, Clerk .
@ Continued on the attached sheet.

tees Wd. ved SZ

Complainant’s signature

Shayla
Federico Adame, Jr., DEA Special Agent

Printed name and title

Sworn to before me and signed in my presence.

Date: S/24 [2-4— Gy . SS
. 4 ~~ Judge ’s signature

City and state: McAllen, Texas Juan F. Alanis, United States Magistrate Judge
Printed name and title

 
Case 7:21-mj-01137 Document 1 Filed on 05/24/21 in TXSD_ Page 2 of 2

Attachment A

On November 3, 2020, DEA Agents received information from a Confidential Source (CS) that a male by
the name of Raul CANTU, hereinafter referred to as CANTU, had multiple bundles of narcotics inside a
residence located at 1405 Samantha St., Mission, Texas 78574. DEA Agents subsequently established
surveillance at the residence.

DEA Agents approached the residence and knocked on the front door. Nobody answered the door and
agents departed the property. Agents maintained surveillance on the residence, and shortly after observed
a white Chevrolet Cruze depart the residence.

DEA Agents coordinated to have the white Chevrolet Cruze pulled over by a marked patrol unit. The
patrol unit identified the driver as CANTU. DEA Agents approached CANTU to interview him.
CANTU granted DEA Agents consent to search his residence, in which they subsequently located
approximately 154.5 kilograms of marijuana inside the residence.

DEA Agents read CANTU his Miranda Warnings. CANTU voluntarily waived his rights and provided a
statement. CANTU stated that he contacted an individual from Mexico by the name of “RAFA” to get a
narcotics load. CANTU stated that he was going to sell the marijuana for financial gain.
